 
EXHIBIT 10.5
 
LOAN AND SECURITY MODIFICATION AGREEMENT
 
This Loan and Security Modification Agreement is entered into as of March 21,
2019, by and among SHARPSPRING, INC. (“Parent”), SHARPSPRING TECHNOLOGIES, INC.
(“SharpSpring Technologies and, together with Parent, individually and
collectively, jointly and severally, “Borrower” and, collectively, “Borrowers”,
as the context requires) and WESTERN ALLIANCE BANK, an Arizona corporation
(“Bank”).
 
1.            
DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement, dated March 21, 2016, by and between
Borrower and Bank (as may be amended from time to time, the “Loan and Security
Agreement”). Capitalized terms used without definition herein shall have the
meanings assigned to them in the Loan and Security Agreement.
 
2.            
ACKNOWLEDGMENT OF MERGER. Borrower has informed Bank that, in accordance with
Section 7.3 of the Loan and Security Agreement, Quattro has merged with Parent
by filing a Certificate of Ownership and Merger with the Delaware Secretary of
State on October 15, 2018, whereby Parent is the surviving entity.
 
3. 
MODIFICATIONS TO LOAN AND SECURITY AGREEMENT.
 
A. 
All references to the term “Borrower” in the Loan and Security Agreement and the
other Loan Documents shall be deemed, and each such reference is amended to
mean, Parent and SharpSpring Technologies, individually or collectively, as the
context may require.
 
B. 
The definition of Cash Management Sublimit set forth in Section 1.1 of the Loan
and Security Agreement is amended to delete the reference to “Four Hundred
Thousand Dollars ($400,000)” and to substitute “Six Hundred Thousand Dollars
($600,000)” in lieu thereof.
 
C. 
Section 6.9(c) of the Loan and Security Agreement is amended and restated in its
entirety to read as follows:
 
“(c)                      Minimum Adjusted EBITDA. Parent’s and its
Subsidiaries’ quarterly Adjusted EBITDA shall be at least 75% of its projected
Adjusted EBITDA for such period as set forth in Borrower’s Financial Plan if
Borrowers’ projected Adjusted EBITDA is above zero for such period, or at least
125% of its projected Adjusted EBITDA for such period as set forth in Borrowers’
Financial Plan if Borrowers’ projected Adjusted EBITDA is below zero for such
period. Based on Borrowers’ Financial Plan for 2019 provided by Borrowers which
has been deemed acceptable by Bank, the maximum Adjusted EBITDA loss for the
quarters listed below are set forth below:
 
 

 

1

 
 
Quarter Ending
Maximum Adjusted EBITDA Loss
March 31, 2019
($3,061,000)
June 30, 2019
($2,702,000)
September 30, 2019
($2,190,000)
December 31, 2019
($1,618,000)”

 
D. 
Exhibit D to the Loan and Security Agreement is deleted in its entirety and
replaced with Exhibit D attached hereto.
 
4. 
CONSISTENT CHANGES. The Loan Documents are each hereby amended wherever and to
the extent necessary to reflect the changes described above.
 
5. 
NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this date,
it has no defenses against the obligations to pay any amounts under the Loan
Documents. Each of Borrower and its affiliates (each, a “Releasing Party”)
acknowledges that Bank would not enter into this Loan and Security Modification
Agreement without Releasing Party’s assurance that it has no claims against Bank
or any of Bank’s officers, directors, employees or agents. Except for the
obligations arising hereafter under this Loan and Security Modification
Agreement, each Releasing Party releases Bank, and each of Bank’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Bank of any nature, including any claims that Releasing Party,
its successors, counsel and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Loan and Security
Agreement or the transactions contemplated thereby. Releasing Party waives the
provisions of California Civil Code section 1542, which states:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Loan and Security Modification Agreement and the other Loan
Documents, as modified by this Loan and Security Modification Agreement, and/or
Bank’s actions to exercise any remedy available under the Loan Documents, as
modified by this Loan and Security Modification Agreement, or otherwise.
 
 
 
2

 
 
 
6. 
CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Loan Documents, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Loan Documents. Borrower
represents and warrants that the representations and warranties contained in the
Loan and Security Agreement are true and correct in all material respects as of
the date of this Loan and Security Modification Agreement, and that no Event of
Default has occurred and is continuing. Except as expressly modified pursuant to
this Loan and Security Modification Agreement, the terms of the Loan Documents
remain unchanged and in full force and effect. Bank’s agreement to modifications
to the existing Loan Documents pursuant to this Loan and Security Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Loan Documents. Nothing in this Loan and Security Modification Agreement shall
constitute a satisfaction of the Obligations. It is the intention of Bank and
Borrower to retain as liable parties all makers and endorsers of the Loan
Documents, unless the party is expressly released by Bank in writing. No maker,
endorser, or guarantor will be released by virtue of this Loan and Security
Modification Agreement. The terms of this paragraph shall apply not only to this
Loan and Security Modification Agreement, but also to any subsequent loan and
security modification agreements.
 
7. 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; REFERENCE PROVISION. This Loan and
Security Modification Agreement constitutes a “Loan Document” as defined and set
forth in the Loan and Security Agreement, and is subject to Sections 11 and 12
of the Loan and Security Agreement, which are incorporated by reference herein.
 
8. 
NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
9. 
CONDITIONS PRECEDENT. As a condition to the effectiveness of this Loan and
Security Modification Agreement, Bank shall have received, in form and substance
satisfactory to Bank, the following:
 
(a)            
corporate resolutions and incumbency certificates duly executed by each
Borrower; and
 
(b)            
such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 

10. 
COUNTERSIGNATURE. This Loan and Security Modification Agreement shall become
effective only when executed by Bank and Borrower.
 

[Signature Page Follows]
 
 
3

 
 
 
BORROWER:    
 
BANK:

 
 
 
 
 
 
SHARPSPRING, INC.   
 
WESTERN ALLIANCE BANK, an Arizona corporation  
 
 
 
 
 
 
By:
/s/ Bradley Stanczak
 
By:
/s/ Dan Wagner

 
Name:
Bradley Stanczak

 
Name:

Dan Wagner
 
Title
Chief Financial Officer

 
Title:
AVP
 
 
 
 
 
 
 
SHARPSPRING TECHNOLOGIES, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bradley Stanczak
 
 
 
 
Name:

Bradley Stanczak
 
 
 
 
Title:

Chief Financial Officer
 
 
 
 

  
 


 
4

 
 
EXHIBIT D
COMPLIANCE CERTIFICATE
 
TO: 
WESTERN ALLIANCE BANK, an Arizona corporation
 
FROM: 
SHARPSPRING, INC. and SHARPSPRING TECHNOLOGIES, INC.
 
The undersigned authorized officer of SHARPSPRING, INC., on behalf of itself and
all other Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (i) each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
 
A/R & A/P Agings
Monthly within 30 days
Yes
No
Borrowing Base Certificate
Monthly within 30 days
Yes
No
Monthly Recurring Revenue Report for prior 12 months
Monthly within 30 days
Yes
No
Monthly consolidated financial statements
Monthly within 30 days
Yes
No
Monthly consolidating financial statements
Compliance Certificate
Monthly within 30 days
Monthly within 30 days
Yes
Yes
No
No
Annual audited financial statements
Annual operating budget, sales projections and operating plans approved by board
of directors
FYE within 180 days
Annually no later than 60 days following the beginning of each fiscal year or
board approval
Yes
Yes
No
No
 
 
 
 
 
A/R and Collateral Audit
Initial and Annual
Yes
No
 
 
 
 
Deposit balances with Bank
$ ___________________
 
 
Deposit balance outside Bank
$ ___________________
 
 
 
 
 
 
Financial Covenant
Required
Actual
Complies
 
 
 
 
 
Minimum Cash at Bank + Availability on Revolving Facility
$1,500,000
$_____
Yes
No
 
Minimum MRR Retention Rate (monthly)
Negative deviation not to exceed 25% of Financial Plan
At least 90%
______%
Yes
No
 

Minimum Adjusted EBITDA (Quarterly)
3/31/19 ($3,061,000)
6/30/19 ($2,702,000)
9/30/19 ($2,190,000)
12/31/19 ($1,618,000)
$_____
Yes
No
 
 

 
 
Comments Regarding Exceptions: See Attached.
BANK USE ONLY
 
 
 
Received
by:                                                                             
Sincerely,
AUTHORIZED SIGNER
 
 
 
Date:                                                                             
 
 
 
 
___________________________________________
Verified:
                                                                            
SIGNATURE
AUTHORIZED SIGNER
 
 
___________________________________________
Date:
                                                                            
TITLE
 
 
Compliance Status
Yes         No
___________________________________________
 
DATE
 

 
5
